James R. Cooper, Judge, dissenting. I dissent because I disagree with the majority’s conclusion that the claimant’s treatment by Drs. Bishop and Weber constituted changes of physicians rather than referrals. In its opinion, the Commission states that the claimant’s treatment by those doctors constituted changes of physicians because the claimant requested that he be referred to them. However, it is clear that a mere request for treatment by a particular physician is, in itself, insufficient to invalidate an otherwise valid referral. See Electro-Air v. Villines, 16 Ark. App. 102, 697 S.W.2d 932 (1985). Whether or not particular treatment constitutes a referral, as opposed to a change of physicians, is a question of fact for the Commission. TEC v. Underwood, 33 Ark. App. 116, 802 S.W.2d 481 (1991). Wemust affirm the Commission’s decision if fair-minded persons could reach the conclusion arrived at by the Commission. Tuberville v. International Paper Co., 28 Ark. App. 196, 771 S.W.2d 805 (1989). The Commission relied on office notes in which Dr. Oxner’s nurse stated that the claimant came in wanting an appointment with Dr. Bishop, and Dr. Oxner’s statement in his deposition that he referred the claimant to Dr. Weber at the claimant’s request. However, the Commission took Dr. Oxner’s statement out of context, ignoring the rest of his statement in which he made it plain that he could not determine the origin of the claimant’s pain, and that he referred the claimant to another physician because he felt that he had nothing else to offer him. I submit that, when Dr. Oxner’s statement is read in context, fair-minded persons could not therefore conclude that the claimant was not referred by him to Dr. Bishop. See Tuberville v. International Paper Co., supra. Cracraft, C.J., and Mayfield, J., join.